

115 S769 IS: Medicare Access to Radiology Care Act of 2017
U.S. Senate
2017-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 769IN THE SENATE OF THE UNITED STATESMarch 29, 2017Mr. Boozman (for himself and Mr. Casey) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to align physician supervision requirements under
			 the Medicare program for radiology services performed by advanced level
			 radiographers with State requirements.
	
 1.Short titleThis Act may be cited as the Medicare Access to Radiology Care Act of 2017. 2.Aligning physician supervision requirements under the Medicare program for radiology services performed by advanced level radiographers with State requirements (a)In generalSection 1834(b) of the Social Security Act (42 U.S.C. 1395m(b)) is amended—
 (1)in paragraph (6), by inserting , subject to paragraph (7), after includes radiology services; and (2)by adding at the end the following new paragraph:
					
 (7)Treatment of services performed by advanced level radiographersFor purposes of paragraph (6), in the case of radiology services performed by an advanced level radiographer (as defined in section 1861(jjj)) in a State that has established standards for the direction or supervision by a physician of such a radiographer performing such services, such services shall be treated as performed under the direction or supervision of a physician if such services are performed under the direction or supervision of a physician to the extent required under such State law..
 (b)Advanced level radiographer definedSection 1861 of the Social Security Act (42 U.S.C. 1395x) is amended by adding at the end the following new subsection:
 (jjj)Advanced level radiographerThe term advanced level radiographer means a radiographer who is certified by the American Registry of Radiologic Technologists as a registered radiologist assistant or by the Certification Board for Radiology Practitioner Assistants as a radiology practitioner assistant to perform radiology services under the supervision of a radiologist..
 (c)Effective dateThe amendments made by this section shall apply with respect to services performed on or after the date that is 60 days after the date of the enactment of this Act.